Citation Nr: 1336621	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  04-41 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to ratings in excess of 10 percent prior to February 18 2005, and in excess of 20 percent since February 19 2005, for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from June 23, 1986 to August 14, 1986 and active duty from November 1988 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  The appeal is now under the jurisdiction of the Baltimore Maryland RO.  In August 2010, May 2012, and July 2013, the Board remanded the appeal for development.  

Since the July 2013 remand, the Veteran's claims file has been converted from a paper file to an electronic file, and is now managed in the Veterans Benefits Management System (VBMS).  Additional CAPRI treatment records not currently associated with the VBMS file are located in Virtual VA, a separate electronic database.

The Veteran requested a Central Office hearing in conjunction with his appeal, but withdrew the request in June 2010.  38 C F R §  20 704(e) (2013).

As addressed in the prior remands, the issue of entitlement to service connection for a left ankle disorder has been raised by the record.  Although there is documentation in the file indicating that the Appeals Management Center has acknowledged the remand, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The issue of increased staged ratings for a lumbar spine disability must be remanded for further examination.  As addressed by the Veteran's representative in an October 2013 appellate brief, the most recent VA examination report addressing the range of motion of the appellant's spine indicates that he had between 60 and 70 degrees (recorded as "700" but appears to mean 700) of forward flexion of the spine with discomfort, but fails to indicate at what point that discomfort began.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (citing DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).  As the examiner failed to address the point at which the Veteran experienced pain on range of motion, the examination report is inadequate for rating purposes, and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination.  The examiner is to be provided access to the VBMS claims folder and Virtual VA.  The examiner must specify in the report that VBMS and Virtual VA records have been reviewed.  In accordance with the latest worksheets for rating lumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  Ranges of motion and other functional impairment must be clearly set out, to include the starting point of pain on motion and whether there is further limitation as a result of repetitive motion or the presence of pain.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  If the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

